NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK WADE McCUNE,                               No.    20-15839

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00525-CKJ

 v.
                                                MEMORANDUM*
PHH MORTGAGE CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Mark Wade McCune appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C § 1291. We review de novo a dismissal for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Dougherty v. City of Covina, 654



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 892, 897 (9th Cir. 2011). We affirm.

      The district court properly dismissed McCune’s action because McCune

failed to allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (a plaintiff must present factual allegations sufficient to

state a plausible claim for relief); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969,

973 (9th Cir. 2004) (“[T]he court is not required to accept legal conclusions cast in

the form of factual allegations if those conclusions cannot reasonably be drawn

from the facts alleged.”); see also Fed. R. Civ. P. 9(b) (claims for fraud must be

pleaded with particularity).

      We reject as without merit McCune’s contention that the district court was

required to hold an evidentiary hearing prior to dismissing McCune’s action.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      McCune’s motions requesting oral argument (Docket Entry Nos. 35 and 36)

are denied.

      AFFIRMED.




                                           2                                      20-15839